        Case 9:19-cv-00196-DLC Document 30 Filed 08/27/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

MONTANA ASSOCIATION OF                              CV 19–196–M–DLC
COUNTIES PROPERTY AND
CASUALTY TRUST,
                                                      ORDER
                      Plaintiff,

vs.

CERTAIN UNDERWRITERS AT
LLOYDS,

                      Defendant.

      On December 5, 2019, Plaintiff Montana Association of Counties Property

and Casualty Trust (“MACo”) filed this declaratory action, seeking reinsurance

coverage from Defendant Certain Underwriters at Lloyds (“Lloyds”). On April 7,

2020, Lloyds moved to compel arbitration and stay proceedings in this Court.

(Doc. 7.) MACo then moved to amend its complaint, which Lloyds opposed.

(Doc. 13.) Lloyds next filed a second motion to compel arbitration. (Doc. 20.) In

the interests of efficiency, the Court now grants MACO’s motion to amend (Doc.

13) and denies as moot Lloyds’ first motion to compel arbitration (Doc. 7). It will

rule on the still-pending second motion to compel at a later time.

      The parties dispute whether amendment is proper under Rules 15(a)(1)(B)

and (d). The Court does not address the legal issues necessary to resolve their


                                         1
        Case 9:19-cv-00196-DLC Document 30 Filed 08/27/20 Page 2 of 2



disputes because it exercises its discretion to allow amendment under Rule

15(a)(2). Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008).

The Court will consider the Amended Complaint in ruling on the motion to compel

arbitration because “justice . . . requires” that MACo be provided the opportunity

to present its best argument against arbitration. Fed. R. Civ. P. 15(b). To the

degree that the allegations in the Amended Complaint may alter the Court’s

analysis, it will consider those allegations.

      Accordingly, IT IS ORDERED that MACo’s motion to amend its complaint

(Doc. 13) is GRANTED. MACo shall file its Amended Complaint on or before

August 28, 2020.

      IT IS FURTHER ORDERED that Lloyd’s first motion to compel arbitration

and stay proceedings (Doc. 7) is DENIED as moot. The Court reserves ruling on

Lloyd’s second motion to compel arbitration. (Doc. 20).

      DATED this 27th day of August, 2020.




                                           2
